Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 27, 2022

The Court of Appeals hereby passes the following order:

A22A1724. STEVEN THOMAS SNOWDEN v. THE STATE.

      Steven Thomas Snowden pled guilty to the sale of methamphetamine, and he
was sentenced to ten years with three years to serve and the remainder on probation.
Snowden subsequently violated the terms of his probation, and the trial court revoked
five years of probation. Snowden appeals the revocation order. We, however, lack
jurisdiction.
      Because the underlying subject matter of Snowden’s appeal is the revocation
of his probation, he was required to file an application for discretionary appeal in
order to obtain appellate review. See OCGA § 5-6-35 (a) (5); Jones v. State, 322 Ga.
App. 269, 269 n.2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105 (485
SE2d 214) (1997). His failure to do so deprives us of jurisdiction over this appeal,
which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/27/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.